341 S.W.3d 183 (2011)
STATE of Missouri, Plaintiff/Respondent,
v.
Semuel S. WILLIAMS, Defendant/Appellant.
No. ED 94365.
Missouri Court of Appeals, Eastern District, Division Two.
May 10, 2011.
Alexandra E. Johnson, St. Louis, MO, for appellant.
Chris Koster, Attorney General, John M. Reeves, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Defendant, Semuel Williams, appeals from a judgment entered in a court-tried case finding him guilty of forcible sodomy, in violation of section 566.060 RSMo (2000), attempted forcible rape, in violation of section 566.030 RSMo (2000), and kidnapping, in violation of 565.110 RSMo (2000). The court found defendant to be a prior and persistent offender and sentenced him to seven years imprisonment for forcible sodomy and seven years imprisonment for attempted forcible rape, to be served concurrently, and five years imprisonment for kidnapping, to be served consecutively to the concurrent sentences.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).